United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1537
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Dwayne Parker,                           *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 28, 2005
                                 Filed: November 30, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Dwayne Parker guilty of being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g), and possessing an unregistered firearm, in violation
of 26 U.S.C. § 5861(d). At sentencing, the district court1 granted the downward
departure Mr. Parker requested and sentenced him to two concurrent terms of fifty-
seven months in prison and two years of supervised release. This represented the
middle of the advisory Guidelines imprisonment range.



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
        On appeal, counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable under the
standard of review established in United States v. Booker, 125 S. Ct. 738 (2005). We
conclude that the sentence is not unreasonable. Mr. Parker’s prior convictions include
first-degree assault and possessing cocaine. The instant offenses of conviction
involved possessing a loaded sawed-off shotgun in an apartment where children were
present. The district court showed Mr. Parker leniency by granting his requested
downward departure. The court’s written sentencing memorandum expressly refers
to its consideration of the factors set forth in 18 U.S.C. § 3553(a). See United States
v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005) (sentence within Guidelines range
is presumptively reasonable, and defendant must rebut presumption of
reasonableness), petition for cert. filed, __ U.S.L.W. __ (U.S. Nov. 7, 2005) (No.
05-7506).

     Having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.
                      ______________________________




                                          -2-